Citation Nr: 1619783	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-04 925 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to an evaluation higher than 80 percent for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from September 1959 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that in relevant part responded to the Veteran's request for a rating higher than 80 percent for the service-connected hearing loss disability by reducing the evaluation to 70 percent, effective from August 21, 2010.

The appeal was certified to the Board as a question of propriety of rating reduction.  However, in November 2014 the Board determined that a claim for increased rating in excess of 80 percent was also raised by the appeal and recharacterized the issue accordingly.  In April 2015 the Agency of Original Jurisdiction (AOJ) issued a rating decision that restored the Veteran's 80 percent rating, so the remaining issue on appeal is entitlement to increased rating.  

In November 2014 the Board remanded the case to the AOJ for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

During the period under review the Veteran's hearing loss disability has been manifested at worst by a Level IX right ear hearing loss plus a Level XI left ear hearing loss.



CONCLUSION OF LAW

The requirements for an evaluation higher than 80 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran in this case was provided VCAA-compliant notice in regard to his claim for increased rating for hearing loss by a letter in July 2010, and he had ample opportunity to respond prior to issuance of the April 2011 rating decision on appeal.  

The record also reflects that the Veteran has been provided appropriate assistance   in developing his claim.  Service treatment records (STRs) and service personnel records are not relevant to the increased-rating issue on appeal.  The file contains post-service treatment records relating to the severity of the Veteran's hearing loss disability; the Veteran has not identified any outstanding medical records that should be obtained before the appeal is adjudicated, and the Board is also unaware of any such outstanding records.  The Veteran was advised of his entitlement to a hearing before the Board in support of his appeal but he declined such a hearing.  

The Veteran has been afforded appropriate VA medical examination in support of the increased rating claims decided herein.  In that regard, the Board remanded the case to the AOJ for the purpose of affording the Veteran a VA medical examination, which was performed in January 2015.  The Board finds there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  The Board also finds the medical evidence of record provides sufficient basis for the Board to adjudicate the increased-rating issue presently on appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Evidence and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.      See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results  of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the puretone threshold is 30 decibels at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b). 
An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran's present claim for increased rating was received in June 2010.  The period under appellate review accordingly begins June 2009, one year prior to the claim.  38 C.F.R. § 3.400(o)(2); Quarles v. Derwinski, 3 Vet. App. 129, 134-35 (1992).

The Veteran was fitted for a new right ear hearing aid by the VA audiology clinic in April 2009.  The Veteran's left ear was not tested; audiometric evaluation for the right ear was as follows:

HERTZ

1000
2000
3000
4000
AVG.
RIGHT
   50
   75
    75
   80
   70
LEFT
   NT
   NT
    NT
   NT
   N/A
Speech recognition score for the right ear was 72 percent.  Application of these audiometric values to Table VI produces a Level VI hearing loss in the right ear.  Applying a Level VI hearing loss to Table VII produces at most a 50 percent bilateral evaluation if the right ear was the better ear, and at most a 30 percent bilateral evaluation if the right ear was the poorer ear. The Veteran did not have an exceptional pattern of right ear hearing loss to warrant evaluation under Table VIa.  See 38 C.F.R. § 4.86.

The Veteran had a VA audiological compensation and pension (C&P) evaluation in August 2009.  Subjective complaints were not recorded.  Audiometric evaluation was as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
   55
   80
    80
   85
   75
LEFT
   75
   105+
    105+
   105+
   98

Speech recognition scores were 48 percent in the right ear and 16 percent in the left ear.  The right ear had a Level IX hearing loss under Table VI or, alternatively, a Level VI hearing loss under Table VIa.  The left ear had a Level XI hearing loss under Table VI or, alternatively, a Level X hearing loss under Table VIa.  Applying these values to Table VII produces an 80 percent bilateral evaluation.  

As a consequence of the C&P evaluation cited above the RO issued a rating decision in September 2009 that increased the evaluation for bilateral hearing loss from noncompensable to 80 percent, effective from July 15, 2009, the date the Veteran requested increased evaluation.

In June 2010 the Veteran submitted the present claim for increased rating, asserting that all his service-connected disabilities had increased in severity.

The Veteran had a VA audiological C&P evaluation in August 2010.  Subjective complaints were not recorded.  Audiometric evaluation was as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
   60
   90
   90
   90
   83
LEFT
   70
   105+
    105+
   105+
   96

Speech recognition scores were 64 percent in the right ear and 28 percent in the left ear.  The audiologist diagnosed moderately severe-to-severe hearing loss in the right ear and severe-to-profound hearing loss in the left ear, and stated the disability caused no impairment in the Veteran's usual daily activities.  The right ear had a Level VIII hearing loss under Table VI or, alternatively, a Level VII hearing loss under Table VIa.  The left ear had a Level XI hearing loss under Table VI or, alternatively, a Level IX hearing loss under Table VIa.  Applying these values to Table VII produces a 70 percent bilateral evaluation.  

Based on the C&P examination cited above the RO issued the rating decision on appeal, which in relevant part reduced the rating for bilateral hearing loss to 70 percent effective from August 21, 2010, the date of the evaluation.  As explained in the Introduction, the 80 percent rating was subsequently restored, so the rating reduction will not be considered further.

The Veteran presented to the VA audiology clinic in August 2011 complaining of poor benefit from his right-ear hearing aid.  The left ear was not examined.  Audiometric testing of the right ear was as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
   60
   90
    90
   90
   83
LEFT
   NT
   NT
    NT
   NT
   N/A

Speech recognition score for the right ear was not recorded so evaluation under Table VI is not possible.  Evaluation under Table VIA (Puretone average only) would result in a Level VII right ear hearing loss, which when applied to Table VII cannot produce a disability level higher than 60 percent regardless of the severity of left ear hearing loss.  

The Veteran had a VA audiological C&P evaluation in November 2012 in which he complained of difficulty hearing, especially if more than one person is speaking.  Audiometric evaluation was as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
   65
   95+
   95
   95
   88
LEFT
   75
   105+
    105+
   105+
   98

Speech recognition score was 64 percent in the right ear; the left ear could not be tested.  The audiologist diagnosed bilateral sensorineural hearing loss (SNHL).  The right ear had a Level VIII hearing loss under either Table VI or Table VIa. The left ear had a Level XI hearing loss under Table VI (assuming continued speech discrimination in the left ear at the most severe level) or, alternatively, a Level X hearing loss under Table VIa.  Applying these values to Table VII produces a 70 percent bilateral evaluation.  

A VA audiology clinic note in December 2014 states the Veteran's left ear hearing loss had declined to the point where hearing amplification was no longer effective.  Current audiometric evaluation was as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
   75
   100
    100
   105
   95
LEFT
   80
   105+
    105+
   105+
   99

The audiologist characterized speech recognition as "poor" in the right ear and "poorer" in the left ear but did not record speech recognition by percentage; in the absence of speech discrimination results Table VI cannot be utilized.  Both ears had an exceptional pattern hearing loss to warrant using Table VIA; doing so produces a Level IX hearing loss in the right ear and a Level X hearing loss in the left ear, which in turn produces a 70 percent bilateral rating when applied to Table VII.

The Veteran's most recent VA audiological C&P evaluation was performed in January 2015.  The Veteran asserted he had become a "loner" because he could no longer participate in conversations, and he reported his hearing loss affected his ability to perform his job as a probation officer.  The Veteran complained of difficulty communicating if there was any degree of background noise present.    Audiometric evaluation was as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
   75
   100
   100
   105
   95
LEFT
   85
   105
   105
   105
   100

Speech recognition scores were 54 percent in the right ear and 28 percent in the left ear.  The Veteran's right ear had a Level VIII hearing loss under Table VI or, alternatively, a Level IX hearing loss under Table VIa.  The left ear had a Level XI hearing loss under Table VI or, alternatively, a Level X hearing loss under Table VIa.  Applying these values to Table VII produces an 80 percent bilateral evaluation.  

Based on the C&P examination cited above the AOJ issued a rating decision in April 2015 that restored the Veteran's 80 percent disability rating effective from August 21, 2010, the date of reduction.  Thus, the Veteran has received 80 percent rating for hearing loss throughout the period under appellate review.

In April 2015 the Veteran submitted a claim for total disability evaluation based on individual unemployability (TDIU).  The Veteran asserted therein that he had last worked full-time in May 2010 and that he was precluded from continuing in his job with the State Department of Corrections due to his service-connected bilateral hearing loss; he denied receiving disability retirement benefits.  In September 2015 the AOJ deferred the question of entitlement to TDIU pending further development; in the same month the AOJ sent a letter to the State Department of Corrections asking for employment information to include the reason(s) the Veteran was no longer working at his former position; the employer responded the Veteran had worked at that agency until July 1994 and had then gone to work for another state agency.  In October 2015 the State Public Employee Benefit Authority (PEBA) informed the AOJ that the Veteran had retired in May 2010 and was receiving retirement benefits from the Police Officer Retirement System, service retirement benefit and lifetime annuity.  In January 2016 the RO issued a rating decision that granted TDIU effective from April 19, 2015, the date the Veteran's claim for TDIU was received.

In January 2016 the VA audiologist who performed the January 2015 C&P evaluation submitted an addendum to the examination report stating that the Veteran's hearing loss is profound and his speech discrimination poor, with no significant changes since the previous examination.

Review of the evidence above shows that the Veteran's bilateral hearing loss has been manifested during the period under review at worst by a Level IX right ear hearing loss plus a Level XI left ear hearing loss, as shown in audiological C&P evaluations in August 2009 and January 2015; these audiological evaluations fall squarely within the criteria for the currently-assigned 80 percent rating.  As discussed above, during all other audiological evaluations during the period (August 2010, August 2011, November 2012 and December 2014) the Veteran's hearing loss fell within the criteria for 70 percent evaluation.  The Board concludes that the criteria for a rating in excess of 80 percent are not met.  The Board also finds that there are no distinct periods during the course of the appeal in which the criteria for higher evaluation were met; accordingly, "staged ratings" for this disability are not warranted.  Hart, 21 Vet. App. 505.

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence for his hearing loss disability.  The manifestations of his hearing loss are contemplated by the schedular criteria, which specifically consider hearing acuity in conjunction with speech discrimination (these being the two functional impairments of which the Veteran complains).  Accordingly, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral for extraschedular consideration is not warranted.

A request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted above, the AOJ has granted TDIU effective from April 19, 2015, the date the claim for TDIU was received, and the Veteran has not expressed disagreement with the effective date assigned.  The Board accordingly finds that a claim for TDIU prior to April 2015 is not raised by the rating issue on appeal.

Finally, the Board must consider claims for Special Monthly Compensation (SMC) when reasonably raised by the record.  Akles v. Derwinski, 1 Vet. App. 118 (1991).
SMC at the "k" rate is payable for deafness of both ears, having absence of air and bone conduction that is shown on VA examination to be equal to or greater than the minimum bilateral hearing loss required for maximum rating evaluation under the rating schedule.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a)(5). The Veteran is not shown to have qualifying deafness in both ears, so a claim for SMC at the "k" rate is not raised.

SMC at the housebound "s" rate is payable if a veteran has a single service-connected disability rated as 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  The Veteran in this case is not shown to be functionally  housebound;  however, the AOJ granted "statutory housebound" SMC effective from April 19, 2015, because the Veteran was granted TDIU (based on hearing loss) effective from that date and has additional service-connected disabilities totaling 60 percent or more.  The Board notes that the United States Court of Appeals for the Federal Circuit has held that the criteria relating to TDIU are not applicable to a claim for SMC, and that a Veteran must literally have at least one service-connected disability rated at 100 percent in order to qualify for SMC.  Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011).  In this case, throughout the period under review Veteran's highest disability rating for a single service-connected disability has been 80 percent.  The Board concludes that a claim for SMC at the "s" rate earlier than April 2015 is not raised by the rating issue on appeal.

In sum, based on the evidence and analysis above the Board has found the requirements for a rating higher than 80 percent for bilateral hearing loss have not been met.  Accordingly, the claim must be denied.  Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.


ORDER

An evaluation higher than 80 percent for bilateral hearing loss is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


